Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 20, 2018

                                        No. 04-18-00461-CV

                            INT OF S.K.K AND H.A.K. CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-2718-CV
                            Honorable William Old, Judge Presiding

                                           ORDER
        The notice of appeal was filed in this appeal on June 18, 2018 by Mr. Alex R. Hernandez
as attorney for appellant. On August 7, 2018, this court ordered appellant to show cause why his
appeal should not be dismissed for failing to pay the filing fee for the appeal. The order stated
that if appellant failed to respond to the order by August 22, 2018, the appeal would be
dismissed. This court’s order was sent to Mr. Hernandez as appellant’s attorney of record.

        On September 5, 2018, this court issued an opinion and judgment dismissing the appeal
because no response was filed to this court’s order and the filing fee had not been paid. This
court’s opinion and judgment were sent to Mr. Hernandez as appellant’s attorney of record.

        On September 19, 2018, Mr. Hernandez filed a motion for rehearing attaching the trial
court’s order signed on July 18, 2018, granting his motion to withdraw as counsel. The motion
for rehearing acknowledges that this court had no notice of the trial court’s order and Mr.
Hernandez remained attorney of record in the appeal. The motion for rehearing states this
court’s notices and orders were not forwarded to Mr. Hernandez due to an administrative error in
his law firm and appellant was not informed of the notices and orders.

        It is therefore ORDERED that appellant show cause in writing within fifteen days of the
date of this order that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal
without paying the filing fee. If appellant fails to respond within the time provided, the motion
for rehearing will be denied. In addition to providing notice to the persons ordinarily entitled to
receipt of notice of this order, the clerk of this court is instructed to mail a copy of this order
directly to appellant at the address set forth in the certificate of service attached to the motion for
rehearing by certified mail, return receipt requested.


                                                        _________________________________
                                                        Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court